PER CURIAM.

ON MOTION FOR REHEARING

We grant the state’s motion for rehearing and withdraw our earlier per curiam affir-mance.
The state appeals the trial court’s decision to withhold adjudication of guilt on the defendant’s sentence for vehicular homicide. The defendant concedes that the trial court erred in withholding an adjudication of guilt. See § 316.656, Fla. Stat. (1995); State v. Coatney, 596 So.2d 499 (Fla. 1st DCA 1992). We *680reverse and remand to the trial court for the imposition of an adjudication of guilt.
With regard to the issues raised in the defendant’s cross-appeal, we find no error and therefore, affirm.
AFFIRMED in part; REVERSED in part; and REMANDED.
PETERSON, C.J., and HARRIS and ANTOON, JJ., concur.